981 F.2d 1258
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leona F. FASS, Plaintiff-Appellantv.H. Lawrence GARRETT, III, Secretary, Defendant-Appellee.
No. 92-15409.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 16, 1992.*Decided Dec. 23, 1992.

Before HUG, PREGERSON and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
The issue in this case is whether the district court erred by dismissing Leona Fass's action for failure to effect time service upon the United States Attorney, pursuant to Rule 4(j), Fed.R.Civ.P.   We affirm.


3
Rule 4(d)(4) requires a plaintiff suing a federal defendant to serve the Office of the United States Attorney with a copy of the summons and complaint.   Rule 4(j) provides for dismissal without prejudice when a plaintiff fails to serve a defendant within 120 days after the filing of the complaint without good cause.   Fed.R.Civ.P. 4(d)(4), 4(j);   A.W. Reynolds v. United States, 782 F.2d 837, 838 (9th Cir.1986) (per curiam) (dismissal is appropriate under Rule 12(b)(2) for lack of personal jurisdiction).   The plaintiff's failure to read the Rules of Civil Procedure does not constitute good cause.   Id.  The dismissal of Fass's action was not an abuse of discretion.


4
The judgment of the district court is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3